Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are allowable. The restriction requirement as set forth in the Office action mailed on 1/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-18, directed to a method and storage medium, are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 9/6/2022 on Michael Swope.
The application has been amended as follows: 

1. (Currently amended) A plating apparatus comprising: a plating tank;
a substrate holder for holding a substrate with a surface to be plated facing downward;
an elevating mechanism for moving up and down;
an anode disposed inside the plating tank so as to face the substrate held by the substrate holder;
an ionically resistive element disposed between the anode and the substrate;
a membrane configured to separate a region where the anode is disposed from a region where the ionically resistive element is disposed;
a supply pipe for supplying a process liquid stored in a reservoir tank from a lower side of the ionically resistive element to the plating tank;
and a bypass pipe for discharging the process liquid supplied to the plating tank via the supply pipe from the lower side of the ionically resistive element to the reservoir tank, 
wherein the supply pipe and the bypass pipe are connected between the membrane and the ionically resistive element of the plating tank, 
the plating apparatus further comprising a control module configured to: supply the process liquid stored in the reservoir tank from the lower side of the ionically resistive element to the plating tank via the supply pipe;
discharge the process liquid supplied to the plating tank from the lower side of the ionically resistive element to the reservoir tank via the bypass pipe;
circulate the process liquid between the reservoir tank and the plating tank by supplying the process liquid from the reservoir tank to the plating tank and discharging the process liquid from the plating tank to the reservoir tank for a predetermined period under [[the]] a condition that a liquid surface of the process liquid in the plating tank does not go [[become]] higher than a back surface of the ionically resistive element; and 
stop the circulation of the process liquid after the predetermined period has passed and fill the plating tank with the process[[ing]] liquid up to an upper side of the ionically resistive element.  

9. (Currently amended) The plating apparatus according to claim 8, comprising an inclination mechanism configured to incline the plating tank, wherein the ultrasonic wave receiving member is disposed near an upper end of the ionically resistive element inclined in association with the inclination of the plating tank by the inclination mechanism.  

11. (Currently amended) The plating apparatus according to claim 1, wherein the ionically resistive element includes a porous plate-shaped member or a plate-shaped member, the porous plate-shaped member is disposed to partition between the anode and the substrate, and the plate-shaped member has a plurality of through-holes that communicate between the [[anode]] lower side and the [[substrate]] upper side.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Mayer et al., U.S. Patent App. Pub. No. 2018/0237933 A1 [hereinafter Mayer] is the closest prior art of record. Mayer teaches a plating apparatus comprising
a plating tank (plating cell 205; Mayer [0115]-[0119], fig. 2B); 
a substrate holder for holding a substrate with a surface to be plated facing downward (wafer holder holds wafer 215 downward; id.);
…
an anode disposed inside the plating so as to face the substrate held by substrate holder (anode 210; id.);
…
a membrane configured to separate a region where the anode is disposed … (separator 250, which may be a membrane; id.) ;
a supply pipe for supplying a process liquid (fluidic conduit 259, pipes were known in the art and it would have been obvious for a person having ordinary skill in the art to have used one for the conduit; id.) stored in a reservoir tank … to the plating tank (reservoir 290; id.); and 
a bypass pipe for discharging the process liquid supplied to the plating tank via the supply pipe … to the reservoir tank (catholyte bleed 261, it would have been obvious to have used a pipe for the reasons stated earlier; Mayer [0128], fig. 2B), 
wherein the supply pipe and the bypass pipe are connected between the membrane … (the conduits are above the separator 250; Mayer fig. 2B).

However, Mayer and the prior art of record do not teach “a control module configured to: … circulate the process liquid between the reservoir tank and the plating tank by supplying the process liquid from the reservoir tank to the plating tank and discharging the process liquid from the plating tank to the reservoir tank for a predetermined period under the condition that a liquid surface of the process liquid in the plating tank does not become higher than a back surface of the ionically resistive element; and stop the circulation of the process liquid after the predetermined period has passed and fill the plating tank with the processing liquid up to an upper side of the ionically resistive element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794